Citation Nr: 1642847	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  15-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left hip disability claimed as secondary to service-connected right knee disability. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right hip disability claimed as secondary to service-connected right knee disability. 

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disability. 

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION


The Veteran had active service from September 1951 to June 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a July 2016 Travel Board hearing; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

This appeal is processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) electronic systems.

The issues of entitlement to service connection for right and left hip disabilities (de novo) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for left hip disability as secondary to service-connected right knee disability. 

2.  Although the Veteran appealed the July 2002 rating decision, he withdrew his appeal in December 2004.

3.  Unappealed rating decisions dated in September 2007 and March 2012 continued the denial of service connection for left hip disability.

4.  Evidence received since the March 2012 rating decision denying service connection for a left hip disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a left hip disability, and raises a reasonable possibility of substantiating the claim. 

5.  An unappealed May 2003 rating decision denied the claim of service connection for a right hip disability.

6.  A September 2007 rating decision continued the denial and the Veteran appealed this decision, however withdrew his appeal with regards to the right hip disability in July 2008.

7.  Evidence received since the September 2007 rating decision denying service connection for a right hip disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a right hip disability, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The July 2002, September 2007, and March 2012 rating decisions denying the claim for service connection for a left hip disability are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015). 

2.  New and material evidence has been received to reopen the claim of service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2015). 

3.  The May 2003 and September 2007 rating decisions denying the claim for service connection for a right hip disability are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015). 

4.  New and material evidence has been received to reopen the claim of service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for left and right hip disabilities, is completely favorable, no further action is required to comply with the VCAA and implementing regulations in that regard. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Left Hip Disability - New and Material Analysis

Historically, a July 2002 rating decision denied the Veteran's claim of service connection for left hip disability as secondary to the service-connected right knee disability on the basis that there was no evidence to support that the left hip disability was secondary to the service-connected right knee, or directly related to service.  The Veteran submitted a notice of disagreement (NOD) in September 2002 and the RO issued a statement of the case (SOC) in November 2003.  Although, the Veteran filed a substantive appeal in December 2003, he subsequently withdrew his appeal in December 2004.  An unappealed September 2007 rating decision denied reopening the Veteran's claim on the basis that no new and material evidence had been received.  An unappealed March 2012 rating decision reopened the Veteran's left hip disability claim, however continued the denial.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period following the September 2007 and March 2012 rating decisions.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2007 and March 2012 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a left hip disability was received in May 2014. 

Since the March 2012 rating decision, the Veteran submitted additional evidence, to include testimony during his July 2016 hearing that suggests there are outstanding VA treatment records that shows treatment for left hip disability within one year of service.  This evidence is new, in that it was not previously of record at the time of the previous rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a left hip disability. 

Right Hip Disability - New and Material Analysis

Historically, an unappealed May 2003 rating decision denied the Veteran's claim of service connection for a right hip disability on the basis that there was no evidence that the right hip was related to the service-connected right knee or directly related to military service.  A September 2007 rating decision denied reopening the Veteran's claim on the basis that no new and material evidence had been received.  The Veteran submitted a NOD in September 2007 and the RO issued a SOC in February 2008.  The Board observes, however, the Veteran withdrew his appeal in July 2008.  No additional evidence pertinent to this issue was associated with the claims file within the applicable appeal period.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the May 2003 and September 2007 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a right hip disability was received in May 2014. 

Since the September 2007 rating decision, the Veteran submitted additional evidence, to include testimony during his July 2016 hearing that suggests there are outstanding VA treatment records that shows treatment for right hip disability within one year of service.  This evidence is new, in that it was not previously of record at the time of the previous rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right hip disability. 


ORDER

New and material evidence having been received, the claim of service connection for a left hip disability is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim of service connection for a right hip disability is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, at the July 2016 Travel Board hearing, the Veteran testified that there were potentially outstanding VA treatment records relevant to his bilateral hip disability from the VA Medical Center (VAMC) in Florida dated from the 1950's to the late 1970's; as well as treatment records from VAMC in Montana from the 1970's.  As such evidence is pertinent, the claims file should be updated to include the potentially outstanding, relevant VA treatment records.  38 U.S.C.A. § 5103A (c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any additional VA or non-VA healthcare provider who treated him for his bilateral hip disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include the outstanding VA treatment records, the Veteran identified at the July 2016 Board hearing.  

At the 2016 hearing, the Veteran identified VA treatment records from a VAMC in Florida dated from the 1950's to the late 1970's; as well as treatment records from a VAMC in Montana dated from the 1970's.  These records of treatment should be sought.  

For any private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining all outstanding treatment records, the AOJ should review the record and conduct any additionally-indicated development, to include affording the Veteran a new VA examination and/or opinion deemed necessary for the adjudication of his claims.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


